Citation Nr: 1645657	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected peptic ulcer disease.

2.  Entitlement to a compensable disability rating for a service-connected gastrointestinal disorder (previously evaluated as peptic ulcer disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his brother (W. B.), and his mother (W. B.)



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from July 1978 to June 1981.  He was awarded the Marksman Badge with M-16 Bar and 38 Caliber Pistol Bar, among other decorations.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A January 2011 rating decision denied entitlement to service connection for depression and a nervous system problem.  A June 2012 rating decision denied a compensable disability rating and continued a noncompensable (0 percent) disability rating for the Veteran's service-connected peptic ulcer disease.

In his July 2010 claim, the Veteran filed a petition to reopen his previously denied claim for service connection for a nervous system problem.  At the time of the Veteran's original claim in March 2005, he wrote he was filing for a "nervous system problem," and reported he was exposed to ionizing radiation as a result of atmospheric nuclear testing and the atomic bombs dropped at Hiroshima and Nagasaki.  See March 7, 2005 VA Form 21-526.  The Veteran's service from June 1978 to June 1981 and duty station in West Germany are not consistent with his reported exposure to atomic weapon detonations.  However, the Veteran's service treatment records indicate that he was treated for nervousness in September 1979 and June 1980.  Additionally, when asked to clarify whether he was seeking service connection for a nervous system problem separate from a claim for an acquired psychiatric disorder, the Veteran declined to provide such clarification to the AOJ or the Board.  See August 10, 2006 letter and December 31, 2015 letter to the Veteran requesting clarification on nature of his claim; see also September 2015 hearing testimony, indicating that the Veteran's claim for a nervous system condition was more accurately categorized as a claim for an acquired psychiatric condition.  Given the above facts, the Board finds that the Veteran's previous claim for a nervous system disorder is part and parcel of his claim for an acquired psychiatric disorder.  

The Veteran testified at a September 2015 Board hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is of record.

This case was before the Board in December 2015, when it was remanded for additional development.  Unfortunately another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2015 remand, the Board directed the AOJ to perform the following development: 1) obtain outstanding VA medical records for the periods of December 2005 to November 2010 and from February 2013 to present; 2) obtain the Veteran's complete personnel records; 3) request and obtain the Veteran's Social Security Administration (SSA) disability records; 4) request and obtain private treatment records, to include records from Parkland Memorial hospital; 5) to clarify whether the Veteran is seeking service connection for a nervous system problem, separate from an acquired psychiatric disorder; 6) afford the Veteran a VA examination to assess the nature and severity of his service-connected peptic ulcer disease; 7) afford the Veteran a VA psychiatric examination to determine the nature and cause of his claimed psychiatric disorders; and 8) to readjudicate the Veteran's claims.  For the following reasons, additional development is required.

Review of the record indicates the AOJ made no attempt to obtain outstanding VA medical records for the periods identified by the Board, nor provide any indication that such records did not exist.  Nor were the records in question listed in the March 2016 Supplemental Statement of the Case.  On remand, the AOJ must attempt to obtain VA medical records for the identified periods, and if such records are determined not to exist, to document that finding in the claims file.

The Board observes that the AOJ obtained the Veteran's personnel records, SSA disability records, and private medical records from Parkland Memorial hospital and Baylor University Medical Center.  Additionally, the AOJ sent the Veteran a letter in December 2015 requesting that he clarify whether he was seeking service connection for a nervous system problem independent of his claim for an acquired psychiatric disorder, but received no response.  

The Veteran was afforded a VA psychiatric examination in February 2016.  The examiner noted the Veteran did not meet the criteria for a diagnosis of PTSD under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM)-5, and further stated that no other diagnosis could be ethically provided at present.  See February 2016 VA examination report, pg. 1.  The examiner observed that review of the Veteran's VA medical records indicated his self-reported symptoms and report of their onset and circumstances varied widely across time and provider, a pattern also observed in his self-report of his social history.  Id. at 7.  The examiner cited various examples of these inconsistencies.  Id. at 13-14.  Consequently, the examiner administered several symptom validity and personality tests to verify the Veteran's reported psychiatric disability picture, included a structured interview, PTSD symptom validity measurements, and the Minnesota Multiphasic Personality Inventory-Second Edition-Restructured Format (MMPI-2-RF).  The examiner opined that the results of these tests bolstered a finding that the Veteran's self-reports were not reliable.  On that basis, the examiner declined to provide diagnoses or the requested medical opinions.  

Initially, the Board observes that the February 2016 VA examiner used the incorrect version of the DSM in diagnosing the Veteran's conditions.  Although VA has implemented DSM-5, the Secretary of VA has determined DSM-5 does not apply to claims certified to the Board prior to August 4, 2014, even if such claims were subsequently remanded to the AOJ.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the AOJ certified the Veteran's appeal to the Board in February 2014, this claim is governed by DSM-IV.  Second, as the AOJ did not properly associate outstanding VA medical records with the claims file, the examination was based on an incomplete record.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).  For these reasons, remand for additional medical clarification is warranted.

The Board further finds that the detailed discussion provided by the February 2016 VA examiner suggests that the Veteran was less than cooperative in providing accurate responses regarding his claimed psychiatric disorder.  The Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2015).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  As the Court stated, the failure by Veterans to cooperate during VA examinations "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record, to include records from December 2005 to November 2010 and from February 2013 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.  If such records do not exist, the AOJ must document this finding in the record.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate fully in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  Thereafter, afford the Veteran an appropriate VA examination to determine the etiology of any acquired psychiatric disorder present since approximately July 2010, even if such condition subsequently resolved during the appeal period.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was performed.

Based on clinical evaluation of the Veteran and review of the claims file, the examiner is asked to provide responses to the following:

a.  Identify any diagnosed acquired psychiatric disorder present since approximately July 2010, even if the condition subsequently resolved.

b.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder had its clinical onset during active service or is related to any in-service injury, event, or disease.

While review of the entire claims file is required, the examiner's attention is directed to the Veteran's service treatment records, including a September 1979 record noting the Veteran's complaints of extreme excitability; a March 1980 record noting the Veteran's request to visit a doctor regarding alleged mistreatment by his unit; and a June 1980 record noting a complaint of nervousness and that the Veteran reported being victimized by racial discrimination, as well as a clinical assessment of "[i]nappropriate adjustment to military life."  The examiner's attention is also invited to the statements received by the Veteran's family members in September 2011, and the September 2015 testimony of the Veteran's mother and brother, noting differences in the Veteran they observed following his completion of military service.

c.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is due to or caused by the Veteran's service-connected peptic ulcer disease.

d.  For each disorder diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected peptic ulcer disease.  If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of the identified acquired psychiatric disorder, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected peptic ulcer disease.

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "at least as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against.

4.  Review the above development and examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




